Citation Nr: 1122821	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction of the disability rating for the Veteran's service-connected low back pain associated with degenerative disc disease at L4-L5, from 40 percent to 20 percent, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to October 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Since the date of the initial grant of service connection in 2006, the Veteran's low back disability has not shown any sustained improvement, and has been manifested by constant pain, slightly increased flexion and extension measurements, but an overall decrease in combined range of motion of the thoracolumbar spine.


CONCLUSION OF LAW

The rating for low back pain associated with degenerative disc disease at L4-L5 was improperly reduced from 40 to 20 percent, and the criteria for restoration of a 40 percent evaluation for the disability have been met from May 1, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5235-5243, 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Rating Reductions

A.  Applicable Law

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 40 percent rating, which was reduced to 20 percent in the February 2010 rating decision on appeal, had been in effect for less than a five-year period.  As a result, the requirements under 38 C.F.R. § 3.344(a) do not apply.  Nevertheless, the U.S. Court of Appeals for Veterans Claims has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  In the present case, the Veteran's disability has been evaluated under the General Rating Formula for Diseases and Injuries of the Spine, found in 38 C.F.R. § 4.71a.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode), a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

The rating criteria also include the following provisions:

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome (IVDS)), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
Turning to the merits of this claim, the Veteran contends that the RO's reduction of his low back disability evaluation from 40 percent to 20 percent was improper.  Specifically, in his substantive appeal, on VA Form 9, he states that his current treatment records do not reflect improvement in his condition.  

The 40 percent rating which the Veteran seeks to have restored was awarded based on private treatment records from 2006, and a March 2007 VA examination.  

He sought treatment at the Orthopedic Center of Arlington (Orthopedic Center) in July 2006, while still in the military, with complaints of low back pain for one month.  Lumbar spine range of motion was diminished with pain.  X-rays were age appropriate, with transient lumbar spasm.  He began a physical therapy program.  

However, an MRI taken in September showed a bulging disc at L4-L5 with desiccation and facet hypertrophy.  The doctor noted that the Veteran was not a candidate for surgical fusion and referred him to a chiropractor.  

At the March 2007 VA examination, the Veteran reported that physical therapy relieved his pain for only a few hours, and then it returned to its normal level.  He had received two epidural steroid injections in the past, which had provided two days of relief each.  He said he had some pain radiating down his right leg to the foot when lifting his 30-pound child.  He was unable to use nonsteroidal anti-inflammatories due to other medical problems.  He did not use any pain medicines for his back.  He denied flare-ups of back pain and did not have to be on bed rest.  He did not use any assistive devices to walk, and his walking ability was not limited, although his back pain did increase with walking.  There was no increased limitation with repetitive use.  

Flexion was to 30 degrees and extension was to 15 degrees, with pain at the extremes of motion.  Lateral bending was to 30 degrees in each direction, and rotation was also to 30 degrees in each direction.  These movements were nontender.  The Veteran reported pain with maximum flexion and extension on repetition.  There was no loss of motion, weakness, fatigability, or incoordination on repetition.  The examiner assessed chronic low back pain due to degenerative disc at L4-L5 and facet joint degenerative joint disease.  
  
The rating reduction was based on the results of an October 2009 VA examination.  When seen at that time, the Veteran reported that his symptoms had worsened since the onset of the condition in 2006.  He had constant, severe pain in the low back, shoulder blades, neck, and feet.  He also had moderate stiffness and mild weakness in the low back.  He had no flare-ups, but used a back brace.  Prolonged standing, walking, lying, or sitting caused pain, and he could not walk for a long time.  Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner observed pain, weakness, painful motion, and tenderness on examination.  On repetition, there was no additional loss of motion.  The examiner assessed a lumbar strain associated with lumbar spine degenerative disc disease that resulted in limited lifting and bending.     

Updated treatment notes from the Dallas VA Medical Center (VAMC) show that the Veteran continued to complain of back pain in May 2009 and did not improve after chiropractic treatment.  In August 2009, he reported constant back pain at a level of 10 out of 10 in severity, relieved with lumbar support and injection therapy.  He was referred for a TENS unit.  

In an April 2010 report by Dr. M.E., the doctor indicates he had not seen the Veteran since July 2007.  Currently, he had intermittent treatments at the VAMC.  He continued to complain of low back pain with pain radiating to the thigh, but not below the knee.  There was no numbness, tingling, or weakness to the lower extremities.  Range of motion of the lumbar spine was limited more in extension than flexion (the measurements were not recorded in numerical form).  The doctor assessed total lumbar facet dysfunction and disc derangement.  The doctor recommended lumbar facet injections from L3 to S1 and physical therapy, stating he may also be a candidate for a rhizotomy or lumbar discography.  

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 40 percent to 20 percent, in the February 2010 rating decision, was improper.  Although his flexion had improved from 30 to 50 degrees, and extension had improved from 15 to 20 degrees, bilateral lateral flexion and rotation had decreased from 30 to 20 degrees.  Thus, combined range of motion actually decreased from 165 degrees in 2007 to 150 degrees in 2009.  Moreover, the medical records show ongoing complaints of constant pain in 2009 and 2010, at the same level as reported in 2007.  Therefore, there is no indication that the Veteran's back disability has improved, other than the increased flexion and extension measurements.   

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton v. Derwinski, supra.  With all due respect for the decision of the RO, the Board believes that standard has not been herein met.  We disagree that there was a basis for finding that the Veteran's low back symptoms had improved on any sustainable level, and thus, the reduction from 40 to 20 percent was neither supportable nor appropriate under the pertinent cited regulatory guidelines.


ORDER

Restoration of the Veteran's 40 percent disability rating for service-connected low back pain associated with degenerative disc disease at L4-L5 is granted, effective from the date of reduction, May 1, 2010, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


